Citation Nr: 0422473	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  00-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from June 1967 to May 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) which denied service 
connection to post-traumatic stress disorder (PTSD), 
bilateral hearing loss disability, tinnitus, and emphysema 
and a permanent and total disability rating for pension 
purposes.  In May 2001, the Board remanded the veteran's 
claims to the RO for additional action.  

In May 2003, the Board denied service connection for 
emphysema and remanded the issues of the veteran's 
entitlement to service connection for PTSD, bilateral hearing 
loss disability, bilateral tinnitus, and a permanent and 
total disability rating for pension purposes to the RO for 
additional action.  

In March 2004, the RO, in pertinent part, granted service 
connection for bilateral hearing loss disability; assigned a 
60 percent evaluation for that disability; granted service 
connection for bilateral tinnitus; assigned a 10 percent 
evaluation for that disability; and granted both a permanent 
and total disability rating for pension purposes and special 
monthly pension at the housebound rate.  The veteran has been 
represented throughout this appeal by the Veterans of Foreign 
Wars of the United States.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran advances that he experienced many traumatic 
events while serving as a combat engineer with the Army's 
538th Engineer Battalion in Thailand, the Republic of 
Vietnam, and Cambodia which included seeing his fellow 
servicemen named "BooBoo, Johnson, Beale, and Harry" 
wounded or killed; being next to a fellow soldier when the 
man was wounded by a landmine; trying to prevent and 
subsequently witnessing a head on motor vehicle accident 
while driving a dump truck in Thailand; and coming under fire 
while driving a bulldozer in Thailand and the Republic of 
Vietnam.  While the RO contacted the United States Armed 
Services Center for Research of Unit Records (USASCRUR) and 
requested that it provide information as to where the 
veteran's unit served between June 1968 and May 1969 and 
whether the unit came under enemy attack, it does not appear 
that an attempt was made to verify the veteran's specific 
stressful combat and noncombat-related experiences.  Indeed, 
USASCRUR merely responded to the RO's request by stating that 
the 538th Engineer Battalion had been stationed at Camp Samae 
San and the U-Tapao Royal Thai Naval Air Station and neither 
the Korat Air Base nor the U-Tapao Royal Thai Naval Air 
Station had been attacked.  Therefore, the Board finds that 
the veteran's specific written statements as to his inservice 
stressors should be forwarded to the USASCRUR for 
verification.  The VA should obtain all relevant military, 
VA, and other governmental records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  The RO should submit the veteran's 
written statements as to his alleged 
inservice stressors to the USASCRUR for 
verification.  USASCRUR should also 
disclose whether the veteran's unit 
performed any work in Vietnam between 
June 1968 and May 1969.  38 C.F.R. 
§ 3.159(c)(2)(i) (2003).  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his chronic psychiatric disability.  
All indicated tests and studies, 
including psychological testing, should 
be accomplished and the findings then 
reported in detail.  If a diagnosis of 
PTSD is advanced, the psychiatric 
examiner should identify the specific 
stressors supporting such a diagnosis.  

The examiner should advance an opinion 
addressing the following question: Is it 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic psychiatric 
disability had its onset during active 
service or is in any other way causally 
related to active service?  Send the 
claims folder to the examiner for review.  
The examination report should 
specifically state that such a review was 
conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


